Exhibit 10.23

Form of Performance-Vested Option Agreement, as amended

CHILL HOLDINGS, INC.

STOCK OPTION GRANT NOTICE

2008 STOCK INCENTIVE PLAN

Chill Holdings, Inc. (the “Company”), pursuant to the Chill Holdings, Inc. 2008
Stock Incentive Plan (“Plan”), hereby grants to the “Optionholder” identified
below a Nonstatutory Stock Option to purchase the number of shares of the
Company’s Common Stock (“Shares”) set forth below. This Option is subject to all
of the terms and conditions as set forth herein and in the Option Agreement, the
Plan and the Management Stockholders Agreement, all of which are attached hereto
and incorporated herein in their entirety. Any capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Plan.

Optionholder:

Date of Grant:

Vesting Commencement Date: [                    ], 2008

Number of Shares Subject to Option:

Exercise Price (Per Share): $

Total Exercise Price: $

Expiration Date:

 

Exercise Schedule:      Same as Vesting Schedule. Vesting Schedule:      As set
forth in the Vesting Rules Exhibit attached hereto. Payment:   ¨    By cash or
check (unless otherwise permitted by the Committee)

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Option
Agreement, the Management Stockholders Agreement and the Plan. Optionholder
further acknowledges that as of the Date of Grant, this Grant Notice, the Option
Agreement, the Management Stockholders Agreement and the Plan set forth the
entire understanding between Optionholder and the Company regarding the
acquisition of Shares and supersede all prior oral and written agreements on
that subject with the exception of (i) options previously granted and delivered
to Optionholder under the Plan, and (ii) the agreements, if any, listed below:

Other Agreements:                                                              

 

Chill Holdings, Inc.     OPTIONHOLDER By:             Signature     Signature
Title:         Date:     Date:          

Attachments: Option Agreement, 2008 Stock Incentive Plan and Management
Stockholders Agreement

 

1



--------------------------------------------------------------------------------

VESTING RULES EXHIBIT

1. Definitions

(a) “EBITDA” shall mean the “Consolidated EBITDA,” as such term is defined in
the Term Loan Credit Agreement dated as of February 13, 2008 among Chill
Acquisition, Inc., Goodman Global, Inc., and the several lenders from time to
time party thereto (the “Credit Agreement”).

(b) “GAAP” shall have the meaning ascribed to such term in the Credit Agreement.

2. Performance Targets

The performance targets as set forth in Schedule A (the “EBITDA Targets”) will
be adjusted by the Committee in good faith to reflect each acquisition or
disposition by the Company or any of its Affiliates subsequent to the date of
this Performance Option of any business, operation, entity (including the
acquisition of only a portion of an entity whose results will be consolidated by
Goodman Global, Inc. in accordance with GAAP), division of any entity or any
assets outside the ordinary course of business. If the Company makes such an
acquisition or disposition in a given year, the EBITDA Target for such year and
subsequent years, if applicable, shall be proportionately adjusted, fairly and
appropriately, and only to the extent deemed necessary by the Committee (after
consultation with the Company’s accountants), in the exercise of its good faith
judgment, in order to accurately reflect the direct and measurable effect such
acquisition or disposition has or is reasonably expected to have on such EBITDA
Target(s). In addition, to the extent applicable, EBITDA Target(s) will be
adjusted by the Committee (after consultation with the Company’s accountants) in
good faith to reflect any changes in GAAP promulgated by accounting standard
setters in order to accurately reflect the effect of such changes on such EBITDA
Target(s). The intent of such adjustments is to keep the probability of
achieving the EBITDA Targets the same as if the event triggering such adjustment
had not occurred. The Committee’s determination of such necessary adjustment(s)
shall be made within 90 days following the completion or closing of such event,
as applicable, and shall be based on the Company’s accounting as set forth in
its books and records and on the Company’s financial plan pursuant to which the
EBITDA Targets were originally established. Any such adjustment(s) made in good
faith shall be final and binding on all persons.

3. Vesting Rules

Subject to the terms and conditions of the attached Option Agreement, the
following rules shall apply to the vesting of the Performance Option:

(a) Subject to the Optionholder’s Continuous Service, an installment consisting
of twenty percent (20%) of the shares covered by the Performance Option shall
become vested on December 31 of each calendar year 2008 through 2012 if the
EBITDA as of such December 31 equals or exceeds the applicable EBITDA Target for
such year; provided that such installment shall not become vested until the
EBITDA as of such December 31 has been determined.

(b) If the EBITDA as of the end of any calendar year 2008 through 2012 is less
than the applicable EBITDA Target with respect to such year (any such year, a
“Missed Year”), that portion of the Performance Option that was subject to
vesting pursuant to paragraph 3(a) with respect to the Missed Year (and which
did not become vested with respect to such Missed Year) shall become vested on
December 31 of the calendar year immediately following the Missed Year, if it is
determined by the Committee that the EBITDA as of such immediately following
December 31 equals or exceeds the applicable EBITDA Target for the calendar year
immediately following the Missed Year.

(c) The Committee shall make the determination in good faith as to whether the
respective EBITDA Targets have been met, and shall determine the extent, if any,
to which the Option has become exercisable, on any such date after the
applicable date of determination as the Committee in its sole discretion shall
determine; provided that the determination of EBITDA shall be made by the
Committee after the independent auditors of the Company or its Affiliates have
delivered their audit report with respect

 

2



--------------------------------------------------------------------------------

to such fiscal year to the Committee and will be based upon the financial
information reflected in such audited financial statements. The Committee’s good
faith determination as to whether the EBITDA Targets have been met shall be
final, conclusive and binding on the Optionholder.

(d) Notwithstanding the foregoing provisions, but subject to paragraph 3(e)
below, any portion of the Performance Option that has not theretofore become
vested and exercisable shall, to the extent not previously cancelled or
terminated, subject to the Optionholder’s Continuous Service through a Change in
Control, become fully vested and exercisable immediately prior to the effective
date of a Change in Control.

(e) Notwithstanding the foregoing, but subject to Section 6(b) of the Option
Agreement, no Performance Option which is unexerciseable at or following the
termination of the Optionholder’s Continuous Service shall thereafter become
exercisable.

 

3



--------------------------------------------------------------------------------

CHILL HOLDINGS, INC.

2008 STOCK INCENTIVE PLAN

OPTION AGREEMENT

(PERFORMANCE-BASED STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Chill Holdings, Inc. (the “Company”) has granted you a stock option
under the Chill Holdings, Inc. 2008 Stock Incentive Plan (the “Plan”) to
purchase the number of shares of the Company’s Common Stock indicated in your
Grant Notice at the exercise price indicated in your Grant Notice. Capitalized
terms not defined in this Option Agreement but defined in the Plan shall have
the same definitions as in the Plan. For the avoidance of doubt, the terms and
conditions of the Grant Notice are a part of the Option Agreement, unless
otherwise specified.

The details and terms and conditions of this Option Agreement shall govern your
Nonstatutory Stock Option:

1. Vesting. Subject to the limitations contained herein, your Option will vest
as set forth in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. For the purposes of this Option
Agreement, in the event of an involuntary termination of Continuous Service, the
termination shall be effective, and vesting shall cease, as of the date stated
in the relevant notice of termination and, unless otherwise required by law,
will not be extended by any notice period or other period of leave. Subject to
Applicable Law, the Company shall determine the date of termination in its sole
discretion.

2. Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your Option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for various adjustments in the
Company’s equity capital structure, as provided in the Plan.

3. Method of Payment.

(a) Payment of the exercise price is due in full upon exercise of all or any
part of your Option. You may elect to make payment of the exercise price in cash
or by check. Alternatively, in the Committee’s sole discretion at the time your
Option is exercised and provided that at the time of exercise there is a public
market for the shares of Common Stock, your exercise may be implemented pursuant
to a program developed under Regulation T as promulgated by the Federal Reserve
Board that, prior to the issuance of Common Stock, results in either the receipt
of cash (or check) by the Company or the receipt of irrevocable instructions to
pay the aggregate exercise price to the Company from the sales proceeds.
Notwithstanding the terms of the previous sentence, you may not be permitted to
exercise your Option pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board if such exercise would violate the
provisions of Section 402 of the Sarbanes-Oxley Act of 2002 or other Applicable
Law.

(b) Notwithstanding the foregoing, the Committee may permit you to make payment
of the exercise price and/or taxes relating to such exercise, in whole or in
part, in shares of Common Stock having a Fair Market Value equal to the amount
of the aggregate exercise price or taxes, or such portion thereof, as
applicable; provided, however, that you must satisfy all such requirements as
may be imposed by the Committee, including without limitation that you have held
such shares for such period as may be established from time to time by the
Committee in order to avoid a supplemental charge to earnings for financial
accounting purposes, if any, and that any withholding for tax purposes does not
exceed the statutory minimum rate of withholding.

(c) Where you are permitted to pay the exercise price of an Option and/or taxes
relating to the exercise of an Option by delivering shares of Common Stock, you
may, subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof that you are the Beneficial Owner of such shares
of Common Stock, in which case the Company shall treat the Option as exercised
and/or the taxes paid, as applicable, without further payment and shall withhold
such number of shares from the Shares acquired by the exercise of the Option.

 

4



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the Committee may permit you to make payment
of the exercise price in any other form of legal consideration that may be
acceptable to the Committee in its sole discretion, including an exercise
effected on a “net exercise” basis. Additionally, you shall have the right to
exercise your Option by way of a “cashless” or “net” exercise pursuant to which
the Company shall retain that number of shares of Common Stock having a Fair
Market Value equal to the amount of the aggregate exercise price of the Option
and/or withholding or taxes associated with such exercise, or such portion
thereof, as applicable; provided that such “cashless” or “net” exercise:
(i) does not result in adverse accounting treatment to the Company, (ii) in
respect of any withholding for tax purposes, does not exceed the statutory
minimum rate of withholding, and (iii) is not prohibited by the terms of the
Company’s and its Subsidiaries’ financing arrangements as in effect from time to
time.

4. Whole Shares. You may exercise your Option only for whole shares of Common
Stock.

5. Compliance.

(a) Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not exercise your Option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your Option must also comply
with other Applicable Law governing your Option, and you may not exercise your
Option if the Company determines that such exercise would not be in compliance
with Applicable Law.

(b) Plan Compliance. Notwithstanding anything to the contrary contained herein,
you may not exercise your Option if the terms of the Plan do not permit the
exercise of Options, or if the Company exercises its rights under the Plan to
suspend, delay or restrict the exercise of Options.

6. Term. You may not exercise your Option before the commencement of its term on
the Date of Grant or after its term expires. Subject to the provisions of the
Plan and this Option Agreement, you may exercise all or any part of the vested
portion of the Option at any time prior to the earliest to occur of:

(a) the date on which your Continuous Service is terminated for Cause;

(b) ninety (90) days after your Continuous Service terminates for any reason
other than Cause, death or Disability; provided, however, in the event that your
Continuous Service terminates after December 31 of a given year but prior to the
time that the Compensation Committee determines whether the EBITDA Target for
the 20% installment of the Option which was due to vest during the preceding
year (the “Final Tranche”) has been achieved, then you shall have an additional
period of thirty (30) days during which you may exercise the Final Tranche
(including, if applicable, any additional 20% installment for any Missed Year),
which period shall commence on the date on which the Compensation Committee
sends you written notice of its determination that the EBITDA Target for the
applicable year has been satisfied;

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability;

(d) twelve (12) months after the termination of your Continuous Service due to
your death; or

(e) the Expiration Date indicated in the Grant Notice.

Notwithstanding the foregoing, if the exercise of your Option is prevented
within the applicable time periods set forth in Section 6(b) as a result of the
operation of Section 5 above or Section 13 of the Plan,

 

5



--------------------------------------------------------------------------------

your Option shall not expire before the date that is forty-five (45) days after
the date that you are notified by the Company that the Option is again
exercisable, but in any event no later than the Expiration Date indicated in
your Grant Notice.

7. Exercise Procedures.

(a) Subject to Section 5 above and other relevant terms and conditions of the
Plan and this Option Agreement, you may exercise the vested portion of your
Option during its term by delivering a notice of exercise (in a form designated
by the Company) together with the exercise price to the Chief Financial Officer,
or to such other person as the Company may designate, during regular business
hours, together with such additional documents as the Company may then require.

(b) By exercising your Option you agree that, as a condition to any exercise of
your Option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company (including any Affiliate) arising by reason of (1) the exercise of your
Option, or (2) other applicable events that trigger or may trigger the
imposition of income, employment or other taxes.

(c) By exercising your Option you agree that, as a condition to any exercise of
your Option, you and your spouse, if requested by the Company, contemporaneously
with the exercise of your Option and prior to the issuance of any certificate
representing the Shares of Common Stock purchased upon the exercise of your
Option, shall execute any agreements by and among the Company and the Company’s
stockholders (including the Management Stockholders Agreement) which shall then
be applicable to the shares of Common Stock to be issued to you, including any
and all amendments to such agreements in effect at the time of such exercise,
and agree to comply with any and all restrictions which then apply to holders of
Common Stock (or the securities which at that time are to be issued upon the
exercise of your Option).

(d) As a condition of any exercise of your Option, you and your spouse, if any,
agree that prior to the effectiveness of the first underwritten registration of
the Company or its Affiliate’s equity securities under the Securities Act, you
shall not transfer any or all of the shares of Common Stock purchased upon
exercise of your Option unless permitted to do so under the terms of the Plan
and/or the Management Stockholders Agreement.

8. Documents Governing Issued Common Stock. Shares of Common Stock that you
acquire upon exercise of your Option are subject to the terms of the Plan, the
Company’s bylaws, the Company’s certificate of incorporation, any agreement
relating to such shares of Common Stock to which you become a party, or any
other similar document. You should ensure that you understand your rights and
obligations as a stockholder of the Company prior to the time that you exercise
your Option.

9. Limitations on Transfer of Options. Your Option is not transferable, except
by will or by the laws of descent and distribution, and is exercisable during
your life only by you. Notwithstanding the foregoing, by delivering written
notice to the Company, in a form satisfactory to the Company, you may designate
a third party who, in the event of your death, shall thereafter be entitled to
exercise your Option.

10. Rights Upon Exercise. You will not have any rights to dividends or other
rights of a stockholder with respect to the Shares subject to the Option until
you have given written notice of the exercise of the Option, paid in full for
such Shares and, if applicable, satisfied any other conditions imposed by the
Committee pursuant to the Plan.

11. Option Not a Service Contract. Your Option is not an employment contract,
and nothing in your Option shall be deemed to create in any way whatsoever any
obligation on your part to continue in the employ or service of the Company or
any of its Affiliates, or of the Company or any of its Affiliates to continue
your employment. In addition, nothing in your Option shall obligate the Company
or any of its Affiliates, their respective stockholders, Boards of Directors,
officers or employees to continue any relationship that you might have as a
Director or Consultant or otherwise for the Company or any of its Affiliates.

 

6



--------------------------------------------------------------------------------

12. Withholding Obligations and Notice Requirement.

(a) At the time you exercise your Option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” program
developed under Regulation T as promulgated by the Federal Reserve Board to the
extent permitted by the Company and Applicable Law, including, but not limited
to, Section 402 of the Sarbanes-Oxley Act of 2002) any sums required to satisfy
any federal, state, local and foreign tax withholding obligations of the Company
or any of its Affiliates, which arise in connection with your Option.

(b) You may not exercise your Option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied or appropriate arrangements
(acceptable to the Company) are made therefor.

(c) You agree to promptly notify the Company of any disposition of Shares issued
pursuant to the exercise of an Incentive Stock Options that results in a
“disqualifying disposition” for purposes of Section 421 of the Code.

13. Notices. Any notices provided for in your Option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt, or in the case of
notices delivered by mail to you, five (5) days after deposit in the United
States mail (or with another delivery service), certified or registered mail,
return receipt requested, postage prepaid, addressed to you at the last address
you provided to the Company.

14. Signature in Counterparts. This Option Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

15. Option Subject to Plan Document and Management Stockholders Agreement. By
entering into this Option Agreement, you agree and acknowledge that you have
received and read a copy of the Plan and Management Stockholders Agreement. The
Option is subject to the terms and provisions of the Plan and the Management
Stockholders Agreement and such terms and provisions are hereby incorporated
herein by reference. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan or the Management
Stockholders Agreement, the applicable terms and provisions of the Plan or
Management Stockholders Agreement, as applicable, will govern and prevail. In
the event of a conflict between any term or provision of the Plan and any term
or provision of the Management Stockholders Agreement, the applicable terms and
provisions of the Management Stockholders Agreement will govern and prevail.

16. Miscellaneous.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Option including, without limitation, the Management
Stockholders Agreement.

(b) You acknowledge and agree that you have reviewed your Option in its
entirety, have had an opportunity to obtain the advice of counsel and your
personal tax advisor prior to executing and accepting your Option and fully
understand all provisions of your Option.

(c) You acknowledge that the grant and terms of this Option are confidential and
may not be disclosed by you to any other person, including other employees of
the Company and its Affiliates and other participants in the Plan, without the
express written consent of the Company. Notwithstanding the foregoing, you may
disclose the grant and terms of this Option to your family member, financial
advisor, and attorney and as may be required by law or regulation.

 

7



--------------------------------------------------------------------------------

(d) The waiver by either party of compliance with any provision of the Option
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of the Option Agreement, or of any subsequent breach by such
party of a provision of the Option Agreement.

(e) This Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their legal representatives, heirs, and permitted
transferees, successors and assigns.

(f) This Option Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to any conflict of laws
provision or rule.

(g) This Option Agreement, including those documents and agreements explicitly
referenced herein, constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements or
understandings, whether written or oral. This Option Agreement may not be
amended, modified or revoked, in whole or in part, except by an agreement in
writing signed by each of the parties hereto.

 

8